DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 July 2021 has been entered.  All rejections of the claims not reiterated herein have been withdrawn.

Information Disclosure Statement
U.S. Patent Document 193 on the IDS filed 22 July 2021 has been indicated with a strike-through because the reference is not a published patent document that is permissible for an IDS.
The US Patents and Publications indicated with a strike through on page 16 of the IDS filed 22 July 2021 are duplicate references that have been cited on a previous IDS already on file.
Claim Interpretation
Claim 2 recites an analysis apparatus, which is not a term that is used in the instant specification.  However, the recited functions of the analysis apparatus is the same as the functions of the reagent delivery system taught by the specification.  Therefore the analysis apparatus of claim 2 is interpreted as the reagent delivery system of the instant specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 5-12, 15-19 and 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 2 recites an analysis apparatus configured so that when the tissue sample comprises a probe comprising a protein that specifically binds a target biological  selectively exposes only the region of interest to a cleavage agent based on the at least one image of the tissue sample to separate the oligonucleotide from the region of interest of the tissue sample and delivers the separated oligonucleotide to a location on an array.  The specification as originally filed fails to provide support for exposing the tissue sample to a cleavage agent to separate the oligonucleotide from the region of interest.
Paragraph 45 of the instant specification, where applicant points to support for this limitation, discloses separate embodiments of 1) encoded probes that react with targets based on affinity binding and 2) probes that are transformed via interaction with the target via cleavage.  In other words the probes either react with the targets via affinity binding or are transformed by the target via cleavage.  Applicant’s claim recites an encoded probe that reacts with targets based on affinity binding and separated with a cleavage agent, which appears to be combining the separate two embodiments recited in paragraph 45.  Nowhere in paragraph 45 is it disclosed that the encoded probe is both bound with the target and contacted with a cleavage agent.  Paragraph 45 provides no support for a cleavage agent since the cleavage is performed by the target itself.  The specification, at paragraph 45, does not support the limitation of selectively exposing the region of interest to a cleavage agent to separate the oligonucleotide of the probe from the region of interest of the tissue sample.
Paragraph 129 of the instant specification details an embodiment where the probe is a binding agent associated with the substrate surface and includes enzyme substrates for a protease to detect signal transduction pathways.  The enzyme is not 
The limitation of the analysis apparatus delivering the separated oligonucleotide to a location on an array is not disclosed by the specification as originally filed.  It is noted that the instant specification, at paragraphs 71-75, discloses a flow-based reagent delivery system for exposing the tissue to reagents by driving fluid reagent to and past a reaction compartment.  However, the reagent delivery system is not disclosed as configured to deliver separated oligonucleotides to a location on an array.  While paragraph 86 of the specification as originally filed discloses probes hybridized to a microarray for analysis, the specification is silent regarding how the probes are delivered to the microarray and does not go so far as to imply that the probes are delivered via the reagent delivery system.  Paragraph 56 of the instant specification discusses an embodiment where encoded probes are eluted and probed, however the probes are not disclosed as handled by the reagent delivery system nor are they sequenced on an array.  As such, the limitation of the analysis apparatus delivering the separated oligonucleotide to an array is not disclosed and is rejected as new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5-12, 15-19 and 21-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xie et al. (US 2009/0253163) in view of Steiner et al. (US 2004/0023320).
Xie et al. teach a system for analyzing a tissue sample comprising:
an imaging apparatus comprising an image sensor, wherein the imaging apparatus is configured to obtain an image of a tissue sample (par. 49-50);
a processing circuit arrangement coupled to the imaging apparatus, and software instructions that, when executed by the processing circuit arrangement cause the processing circuit arrangement to obtain information about a region of interest of the tissue sample that is imaged by the imaging apparatus (imaging acquisition system 
an analysis apparatus comprising a channel that delivers reagents to a tissue sample (flow cell having inlet and outlet port indicates a channel, par. 22; flow cell controls fluidic delivery and exposes sample to reagents, par. 23-24), but fail to specifically teach the image sensor being a two-dimensional image sensor array.
Steiner et al. teach a system comprising an imaging apparatus comprising a two-dimensional image sensor array for imaging stained tissues (digital images of stained tissue recorded with CCD camera, claim 1) and a processing circuit arrangement coupled to the imaging apparatus comprising software instructions to obtain information about a tissue sample that is imaged by the imaging apparatus (software measurement tools used to examine the image and indicates a processing circuit that is coupled to the imaging apparatus to obtain the image, par. 14), in order to examine tissue samples (par. 14).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use as the image sensor in the system of Xie et al., a two-dimensional image sensor array as taught by Steiner et al. because Xie et al. is generic with respect to the type of camera that can be incorporated into the system and one would be motivated to use the appropriate image sensor for imaging a stained tissue. 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Xie and Steiner are similarly drawn to imaging stained tissue samples.

It is noted that Xie does not specifically teach “the analysis apparatus configured so that when the tissue sample comprises a probe comprising a protein that specifically binds a target biological molecule located in the region of interest of the tissue sample and is conjugated to an oligonucleotide having a sequence, the analysis apparatus: selectively exposes only the region of interest to a cleavage agent based on the at least one image of the tissue sample to separate the oligonucleotide of the probe from the region of interest of the tissue sample; and delivers the separated oligonucleotide to a location on an array”, which achieves analyzing target biological molecules of a tissue sample as required by the preamble of the claim.  However, this limitation and the preamble are drawn to a functional limitation of the analysis apparatus.  When a functional limitation is recited, the prior art only needs to be 
With respect to claims 7-12, it is noted that the probe, target biological molecule and tissue sample are not part of the claimed system itself.  The system of Xie must only be capable of being used with the claimed probes, target biological molecule and tissue sample.  Xie teaches the required structural limitations for the system and is considered capable of use with any probes, target biological molecules and tissue sample.
With respect to claims 15 and 16, Xie et al. teach the system further comprising a gasket that is formed of a compressible material (par. 22 and 26) with the gasket defining the sides of the flow cell where the sample is placed, therefore the reagent that is delivered to the tissue is delivered to the gasket (par. 26).  Although Xie et al. do not specifically teach the gasket contacting the tissue sample, the claim only requires that that the gasket is configured to contact the tissue sample, which is a functional 
Claim 17 is drawn to a functional limitation of the channel.  The prior art needs only to be capable of delivering separated oligonucleotides through the channel of the analysis apparatus.  The channel of Xie et al. has an outlet (par. 22) and is therefore considered capable of delivering separated reagents away from the flow cell. 
Claims 18, 29, 23 and 24 are drawn to definitions of the region of interest.  However, the region of interest itself does not impose any structural limitations on the claimed system since it is a portion of the sample that is analyzed by the system and is therefore considered a functional limitation of the system.  The prior art needs only to be capable of performing any required functional limitations.  The processing circuit of Xie et al. obtain an image of the tissue sample and therefore necessarily obtains information to the claimed region of interest.  Therefore the system of Xie is considered capable of obtaining information about any sample portion/region of interest including a region of interest corresponding to one or more cells, corresponding to a cell type, corresponding to a tissue morphology or comprising a cancerous cell in the tissue sample as required by the claims.
With respect to claim 25, Xie et al. teach the analysis apparatus is a flow-based apparatus (flow cell, par. 23-24).
With respect to claim 26, Xie et al. teach the tissue sample comprising a tissue section (par. 33).
.

Response to Arguments
Applicant's arguments filed 1 July 2021 regarding the rejection under 35 USC 112a have been fully considered but they are not persuasive.
In response to the new matter rejections, Applicant has amended the claims and points to paragraphs of the specification for support.  The portions of the specification are not considered sufficient to overcome the new matter rejection over the limitation of the analysis apparatus configured so that when the tissue sample comprises a probe comprising a protein that specifically binds a target biological molecule located in a region of interest of the tissue sample and is conjugated to an oligonucleotide having a sequence, the analysis apparatus selectively exposes only the region of interest to a cleavage agent based on the at least one image of the tissue sample to separate the oligonucleotide of the probe from the region of interest of the tissue sample and delivers the separated oligonucleotide to a location on an array.  Examiner’s analysis of the paragraphs cited by Applicant for support is found in the new matter rejection above.  
	Applicant’s amendment to claim 2 recites an analysis apparatus comprising a channel which has overcome the analysis under 35 USC 112f and therefore also the rejection under 35 USC 112b.
Applicant’s amendments to claim 2 have been fully considered and are persuasive to overcome the obviousness rejection of the claims over Bukusoglu in view of Steiner because Bukusoglu fails to teach an analysis apparatus comprising a channel that would be considered capable of performing the functional limitations in the claims.  The previous rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of applicant’s amendment to claim 2 and the teaching of Xie.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chu (US 6,291,180) teaches a system for analyzing a tissue sample, the system comprising: an analysis apparatus comprising a channel that contacts a tissue sample with a reagent.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE BROWN/           Primary Examiner, Art Unit 1641